DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 13, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is unclear because it is unclear if the compressor of line 2 and the motor mentioned in line 7 are being positively claimed or not since both of these elements are mentioned in functional or desired result statements of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kobayashi et al (USPAP 2018/0094626).
	Kobayashi et al disclose a system having a compressor outlet line, a bypass line, a motor outlet line and an ejector pump which pulls the cooling flow through the motor for cooling. These elements along with the metering/on/off valve are shown below in the annotated Fig. 1 of Kobayashi et al.

    PNG
    media_image1.png
    605
    681
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (USPN 5,980,218) in view of Kobayashi et al (USPAP 2018/0094626).
	Takahashi et al discloses a system having a first compressor 1a having a compressor outlet line 5a, 5b, a second compressor 1b, a heat exchanger 6b communicating with the outlet line, a motor 2 which drives the compressors, and a bypass line 18 having a valve disposed on the bypass line an configured to open and close or meter the bypass flow which is directed to the motor to cool it. There is also a motor outlet line 17 and as noted in col. 4 line 12 the gas in the system is air. It is noted the air from the second compressor is pressurized to flow through the motor but there is not at least one pump in the form of a passive or ejector pump that can pull cooling flow through the motor. 
	As noted in the above rejection Kobayashi et al discloses a similar system including a, ejector pump that is used to pull cooling fluid through the motor. 
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art add ejector pumps, as taught by Kobayashi et al, in order to create additional power to force the flow of cooling air through the air gaps of the motor between the stator and the rotor (note at least the abstract of Kobayashi et al).
	With regards to claims 4 and 12 it is noted that “ram air” is given its broadest reasonable interpretation to be forced air. Given this interpretation the flow from the first compressor to the second compressor in line 5a may be considered ram air which passes from a ram air inlet line 4b, through the motor (see 16) and to the motor outlet line 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Junior et al (WO 2018/205002), Jonsson et al and Magni disclose a motor driven pump and an ejector creating cooling flow for the motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
February 12, 2021